Citation Nr: 0939559	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  09-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for diverticulitis, 
status post colostomy.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 
1984, and from September 1990 to May 1992, with additional 
service in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).

The issues of entitlement to service connection for 
diverticulitis and entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU) are addressed in the Remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran requested that the issue of entitlement to an 
increased evaluation for bilateral hearing loss be withdrawn 
on the record at his July 2009 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, for the issue of entitlement to an increased 
evaluation for bilateral hearing loss are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

By a rating decision dated in November 2008, the RO denied 
the Veteran's claim for an increased evaluation for bilateral 
hearing loss.  The Veteran perfected an appeal as to this 
issue in March 2009.  However, at his July 2009 Board 
hearing, the Veteran stated that he wished to withdraw this 
claim.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b)(1).  Hence, as the 
Veteran withdrew the above-noted issue at his July 2009 Board 
hearing, there remains no allegation of error of fact or law 
for appellate consideration with respect to this issue, and 
as the Board consequently does not have jurisdiction to 
review the appeal with respect to the issue of entitlement to 
an increased evaluation for bilateral hearing loss, it is 
dismissed.


ORDER

The issue of entitlement to an increased evaluation for 
bilateral hearing loss is dismissed. 


REMAND

Throughout the prosecution of his claim for service 
connection, the Veteran has asserted that his currently 
diagnosed diverticulitis is etiologically related to episodes 
of gastrointestinal symptoms he experienced in service.  
However, during his July 2009 Board hearing, the Veteran 
additionally claimed that his diverticulitis was related to 
his service-connected gastrointestinal reflux disease (GERD) 
and hiatal hernia.  Although the July 2009 Board hearing was 
the first time the Veteran advanced an argument for secondary 
service connection, VA must address all theories of 
entitlement during appellate adjudication.  To that end, 
review of the claims file reveals that the July 2008 notice 
letter, the only such letter of record, did not include the 
regulations pertinent to claims for service connection on a 
secondary basis, set forth at 38 C.F.R. § 3.310 (2009).  
Consequently, remand is required so that proper notice may be 
provided, and so that the agency of original jurisdiction 
(AOJ) may adjudicate the Veteran's diverticulitis claim under 
both a direct and secondary theory of entitlement.  This will 
include obtaining a new VA opinion with respect to the 
etiology of the Veteran's diverticulitis, as the Veteran's 
claim for service connection on a secondary basis was not 
addressed by the September 2008 VA examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran's claim for TDIU is partially 
predicated on whether his diverticulitis is etiologically 
related to service or to a service-connected disorder.  
Moreover, a grant of service connection with respect to that 
issue could potentially provide sufficient schedular basis 
for a TDIU rating.  Thus, remand is required because the two 
issues are inextricably intertwined. Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (providing that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

Moreover, the Veteran indicated during his July 2009 Board 
hearing that he had previously applied for disability 
benefits from the Social Security Administration (SSA).  
Review of the claims file reveals that the veteran's SSA 
application, the SSA's determination, and the documents 
considered in that determination are not of record.  As VA 
now has knowledge of the existence of a SSA disability 
determination and, likely, medical records considered in 
making that decision, it would be improper for the Board to 
proceed with appellate adjudication without first acquiring 
this evidence.  The United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that when VA is 
on notice that SSA records exist, it must obtain and consider 
them.  See Baker v. West, 11 Vet. App. 163,169 (1998).  
Moreover, the Veterans Claims Assistance Act of 2000 
emphasizes the need for VA to obtain records from other 
Federal agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  Under these circumstances, an attempt should be made 
by the AOJ to obtain these records.

Accordingly, the issues of entitlement to service connection 
for diverticulitis and entitlement to TDIU are remanded for 
the following actions:

1.  Contact the Veteran and furnish him 
with a copy of the criteria set forth 
in 38 C.F.R. § 3.310 with regard to his 
claim for entitlement to service 
connection for diverticulitis on a 
secondary basis.  If the Veteran 
identifies additional treatment records 
or other pertinent documents not 
already associated with the claims 
file, attempt to procure copies.  If, 
after making reasonable efforts to 
obtain named records the AOJ is unable 
to secure those reports, notify the 
Veteran and (a) identify the specific 
records the AOJ is unable to obtain; 
(b) briefly explain the efforts that 
the AOJ made to obtain those records; 
and (c) describe any further action to 
be taken by the AOJ with respect to the 
claim.  The Veteran and his 
representative must be given an 
opportunity to respond. 

2.  Contact the Social Security 
Administration (SSA), and request that 
the SSA provide a copy of all 
materials, to include medical records, 
considered in conjunction with the 
Veteran's claim for SSA benefits.  Once 
obtained, these records must be 
associated with the claims file.  If 
records are not available, a note to 
that effect must be included in the 
Veteran's claims folder.

3.  Forward a copy of this Remand and 
the Veteran's claims folder to a VA 
examiner with the appropriate expertise 
in the diagnosis and treatment of 
gastrointestinal disorders.  After 
review of the claims file, the examiner 
must provide an opinion as to whether 
the Veteran's diverticulitis is related 
directly to the episodes of 
gastrointestinal symptoms documented in 
the Veteran's service treatment 
records.  The examiner should also 
comment on what appears to be 
contradictory statements set forth in 
the September 2008 VA examiner's 
medical opinion.  (See last sentence 
versus overall gist of the medical 
opinion.)

The examiner must also offer an opinion 
as to whether, in the alternative, the 
Veteran's diverticulitis is caused or 
aggravated by his service-connected 
GERD and hiatal hernia.  If the 
examiner determines that the Veteran's 
diverticulitis has been aggravated by a 
service-connected disability, the 
examiner should report the baseline 
level of severity of the diverticulitis 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between 
the onset of aggravation and the 
receipt of medical evidence 
establishing the current level of 
severity.  38 C.F.R. § 3.310 (2009).  
If an opinion cannot be provided 
without resort to speculation, it must 
be noted in the report and discussed.  

A complete rationale must be provided 
for any opinion expressed.  The report 
prepared must be typed.

4.  When the above development has been 
completed, the issues of entitlement to 
service connection for diverticulitis 
and entitlement to TDIU must be 
readjudicated.  The AOJ is instructed 
that with respect to the Veteran's 
claim for service connection for 
diverticulitis, readjudication must 
include consideration on both a direct 
and on a secondary basis under the 
provisions of 38 C.F.R. § 3.310.  If 
any benefit sought on appeal remains 
denied, an additional supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


